DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hara, et al (U.S. Patent 4,749,912).
Regarding claim 1, Hara discloses an ion source comprising:
A base (11a);	a first chamber (16) fluidly coupled to, and disposed downstream of, the base, the first chamber defining a first internal volume having a first pressure (column 3, lines 20-25);

A nozzle (18) disposed between the first chamber and the second chamber; and
An extractor (21) disposed downstream of the second chamber.
Regarding claim 3, Hara discloses wherein the base includes a first contact area (11a) and the first chamber includes a second contact area (11) engaging the first contact area.
Regarding claim 7, Hara discloses wherein the first chamber includes a first internal surface defining the first internal volume and the second chamber includes a second internal surface defining the second internal volume, and the first internal surface and second internal surface are isothermal (Fig. 1 – the walls of chambers 16 and 17, and the partition 15 between them, are all made of a single continuous piece of conductive material, and will therefore be at the same temperature).
Regarding claim 13, Hara discloses a magnet disposed outside of the first chamber and the second chamber and configured to generate magnetic field lines through at least one of the first internal volume and the second internal volume (column 5, lines 15-25).
Claim(s) 1, 6, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gonin (EP 2363877 A1).
Regarding claim 1, Gonin discloses an ion source comprising:
A base (turbo pump base 360);	a first chamber (311) fluidly coupled to, and disposed downstream of, the base, 
A second chamber (312) fluidly coupled to, and disposed downstream of, the first chamber, the second chamber defining an internal volume having a second pressure less than the first pressure (paragraph 0157);
A nozzle (361) disposed between the first chamber and the second chamber; and
An extractor (350) disposed downstream of the second chamber.
Regarding claim 6, Gonin discloses wherein the nozzle includes an aperture defining a frustoconical shape in fluid communication with the second chamber (Fig. 5).
Regarding claims 8 and 9, Gonin discloses wherein the ion source is configured to produce a combination of chemical ionization and electron ionization mass spectra (claim 7).
Claim(s) 1, 2, 8-11,14,and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Arsenault (U.S. Patent 3,984,692).
Regarding claim 1, Arsenault discloses an ion source comprising:
A base (64);	a first chamber (52) fluidly coupled to, and disposed downstream of, the base, the first chamber defining a first internal volume having a first pressure (column 3, lines 20-25);
A second chamber (18) fluidly coupled to, and disposed downstream of, the first chamber, the second chamber defining an internal volume having a second pressure less than the first pressure (column 4, lines 24-28);

An extractor (46) disposed downstream of the second chamber.
Regarding claim 2, Arsenault discloses a repeller electrode (62) disposed within the first chamber.
Regarding claims 8 and 9, Arsenault discloses wherein the ion source is configured to produce a combination of chemical ionization and electron ionization mass spectra (abstract).
Regarding claim 10, Arsenault discloses a first filament (58) disposed outside of the first chamber, the first chamber defining a first aperture configured to receive a first electron beam emitted from the first filament (Fig. 1).
Regarding claim 11, Arsenault discloses a second filament (58) disposed outside of the second chamber, the second chamber defining a first aperture configured to receive a second electron beam emitted from the second filament (Fig. 1).
Regarding claim 14, Arsenault discloses wherein the first chamber includes an opening (54) configured to receive a capillary column from a gas chromatograph (70).
Regarding claim 18, Arsenault discloses a mass spectrometer comprising a gas chromatograph including the ion source of claim 1 (Fig. 1).
Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uman, et al (U.S. Patent 3,924,134).
Regarding claim 1, Uman discloses an ion source comprising:
A base (66);	a first chamber (10) fluidly coupled to, and disposed downstream of, the base, 
A second chamber (26) fluidly coupled to, and disposed downstream of, the first chamber, the second chamber defining an internal volume having a second pressure less than the first pressure (column 4, lines 23-28);
A nozzle (14, 30) disposed between the first chamber and the second chamber; and
An extractor (34) disposed downstream of the second chamber.
Regarding claim 4, Uman discloses wherein the first chamber includes a first contact area (12) and the second chamber includes a second contact area (28) engaging the first contact area.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arsenault in view of Verenchikov, et al (U.S. Patent Application Publication 2017/0278688 A1).
Regarding claim 19, Arsenault discloses the mass spectrometer of claim 18, but fails to specify that the gas chromatograph is a two-dimensional gas chromatograph; however, Verenchikov teaches that using a two-dimensional gas chromatograph as the .
Allowable Subject Matter
Claims 5, 12, and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 5, although Uman teaches wherein the first and second contact areas include metal surfaces, there is no teaching in the prior art of the surfaces being polished. Regarding claim 12, although Arsenault teaches wherein the first filament includes a first reflector (60) and the second chamber defines a third aperture (Fig. 1), the first reflector does not receive the second electron beam through the third aperture (Fig. 1). Regarding claims 15-17, the prior art fails to teach the first chamber’s opening for the GC capillary having a frustoconical aperture in fluid communication with the opening.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210.  The examiner can normally be reached on M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        10 September 2021